In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0579V
                                     Filed: March 30, 2016
                                         UNPUBLISHED

****************************
CHRISTOPHER AARON FITZWATER, *
                             *
              Petitioner,    *
         v.                  *
                             *                             Attorneys’ Fees and Costs;
SECRETARY OF HEALTH          *                             Special Processing Unit (“SPU”)
AND HUMAN SERVICES,          *
                             *
              Respondent.    *
                                                  *
****************************
Nancy R. Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Lara A. Englund, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

         On June 8, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleged that he developed GBS as a result of receiving an influenza
(“flu”) vaccine on October 15, 2013. On January 29, 2016, the undersigned issued a
decision awarding compensation to petitioner based on the parties’ joint stipulation.
(ECF No. 23).

       On March 29, 2016, petitioner filed an unopposed motion for attorneys’ fees and
costs. (ECF No. 32). 3 Petitioner requests attorneys’ fees and costs in the amount of
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the

undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3In the motion, petitioner states that respondent reviewed a summary of her attorney’s fees and costs,
along with supporting documentation, and that the parties agreed upon the total fees and costs award.
$11,488.13. Id. In compliance with General Order #9, petitioner filed a signed
statement indicating he incurred no out-of-pocket expenses related to the prosecution of
his petition.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

      Accordingly, the undersigned awards the total of $11,488.13 4 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel,
Nancy R. Meyers.

        The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




4 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2